Per Curiam.
Suit by the appellant against the appellees.
Bartlett James, as guardian of the appellant, by order of the Probate Court of Claris county, sold a piece of land belonging to his said ward; and Meshae James, a brother of said guardian, became the purchaser; to whom a deed was made by order of the' proper Court. Meshae sold and conveyed the same land back to Bartlett, and Bartlett conveyed to Prather. This suit was brought to set aside the sale on the ground of alleged fraud. It is averred that the sale to Meshae was a mere pretext to enable Bartlett to buy his ward’s land. Trial by the Court; finding and judgment for the defendants, a new trial being denied. There is no question of law involved in the record. The evidence contained in the bill of exceptions, as we think, fails to show the alleged fraud, and sustains the finding of the Court. The counsel for the appellant refers us to the answers of Bartlett and Meshae James, to interrogatories propounded to them, as showing the alleged fraud; and that the land was collusively sold to Meshae. We need not inquire what influence these answers would have upon the question involved, as the bill of exceptions, which purports to set out all the evidence offered, does not contain them, or allude to them. By the bill of exceptions, it is clear that these answers were not offered in evidence.
The judgment below is affirmed, with costs.